                 UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA

CHROME HEARTS LLC                     CASE NO.
                                      2:20−cv−00705−DSF−JEM
            Plaintiff(s),
     v.                                Order to Show Cause re
BALI DESIGNS, INC., et al.             Dismissal for Lack of
                                       Prosecution
           Defendant(s).




    Generally, defendants must answer the complaint within 21 days after
  service or 60 days if the defendant is the United States. Fed. R. Civ. P.
  12(a)(1).
     In this case, Bali Designs, Inc failed to plead or otherwise defend within
  the relevant time. The Court orders plaintiff to show cause in writing on or
  before March 20, 2020 why the claims against the non-appearing
  defendant(s) should not be dismissed for lack of prosecution. Failure to
  respond to this Order may result in sanctions, including dismissal for failure
  to prosecute.

    IT IS SO ORDERED.

Date: March 6, 2020                        /s/ Dale S. Fischer
                                          Dale S. Fischer
                                          United States District Judge
